GARRETT, Judge.
The issue on appeal is whether appellant should be ordered to make restitution.
Appellant used a stolen Citibank Visa credit card to buy $965.17 worth of merchandise from Macy’s. After her arrest, the police convinced appellant to return the merchandise to Macy’s. Citibank reimbursed Macy’s for the loss. The contract between Citibank and Maey’s did not require Many’s to credit Citibank when fraudulently purchased merchandise was returned.
We reverse and remand on the authority of Jones v. State, 480 So.2d 163 (Fla. 1st DCA 1985) (a defendant should not be required to make restitution to the victim for property which has been returned or will be returned to the victim). Appellant made restitution when she returned the merchandise, she should not have to make restitution a second time because Citibank has contracted away its right to be reimbursed by Macy’s.
REVERSED AND REMANDED.
GLICKSTEIN, J., concurs.
POLEN, J., concurs in result only without opinion.